Cole, J.
It appears from tbe finding of tbe court, tbat tbe plaintiff claimed title through two tax deeds, one based upon tbe sale of 1848, and tbe other on tbe sale of 1865. These tax deeds are not set out in tbe record, nor are tbe tax certificates on which tbe deeds were issued. It is objected by tbe counsel for defendant, tbat tbe tax certificates were not properly endorsed or assigned to tbe plaintiff so as to entitle him to tax deeds upon them. To this tbe counsel on tbe other side gives tbe obvious and most satisfactory answer, tbat in tbe absence of all proof showing tbat tbe certificates were not properly assigned, we must assume tbat they were, and tbat tbe officer issued tbe tax deeds to tbe person who was entitled to them. See Nelson v. Rountree, 23 Wis., 367; and Huey v. Van Wie, id., 613. Where tbe tax deed issues to an assignee of the certificate, we do not suppose tbe law requires tbat tbe deed should show upon its face all tbe various assignments of tbe certificate. Tbe tax certificate may have been assigned a dozen times, and we can conceive no good reason why these should all be set out in tbe deed, nor do we think tbe statute requires they should be. In respect to tbe deed on tbe sale of 1858, tbe law in force when tbe sale was made (§ 1, chap. 66, Laws of 1854), makes tbe deed conclusive evidence of the regularity of all tbe proceedings previous to tbe execution and delivery of tbe deed. In tbe face of such a statute it is clear we cannot assume tbat tbe tax certificate was not properly assigned to tbe plaintiff. And in respect to tbe other deed, issued on tbe sale of 1865, tbe statute of 1859 (chap. 22, § 25), makes tbat deed “prima facie evidence of tbe regularity of all tbe proceedings from tbe valuation of tbe land by tbe assessor, inclusive, up to tbe execution of tbe deed.” So it is apparent we must assume on this record tbat tbe certificates were *235properly assigned to the plaintiff. Woodman v. Clapp, 21 Wis., 350; Knox v. Huidekoper, id., 528.
It was further insisted that the facts found by the court show that the land had been redeemed from the tax sales. It appears that the land in question was patented to Augustin Grignon, who died in 1860, leaving Margaret Childs, Alexander Grignon and Charles A. Grignon his only heirs at law. Charles A. Grignon died in 1863, leaving Margaret aged 19, May 17, Eme-line 13, Ora 11, and Charles 4 years. Louis B. Porter was administrator of Augustin Grignon, and as such conveyed the land in question, February 25th, 1868, to J. H. Whitney, who conveyed it to the defendant November 16, 1868. April 30th, 1869, Moses Hooper, attorney of defendant, attempted to redeem the premises in the name of the infant heirs of Charles A. Grignon.
Upon these facts it is very plain there was no effectual redemption of the lands. For, on the death of Augustin Grignon, the lands descended to his heirs subject to his debts. The administrator of his estate sold the lands, doubtless for the purpose of paying the debts of the deceased. This sale vested in the purchaser the title and interest of the heirs of Augustin Grignon. So that when the attempt was made to redeem the lands in the name of the infant heirs of Charles, such heirs had ceased to have any estate or interest in the property. The statute provides that “ the lands of minors, or any interest they may have in lands sold for taxes” may be redeemed, etc. Section 130, chap. 18, R. S. But these heirs, at the time of the attempted redemption, had no interest whatever in the property, and of course no right to redeem under this provision of the statute.
The judgment of the circuit court must be affirmed
By the Court. — Judgment affirmed